Citation Nr: 1244357	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-16 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September to October of 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the RO. 

This matter was previously before the Board in July 2010 and January 2011 and was remanded for additional development.   

In a May 2012 rating decision, the RO granted service connection for pes planus.  Therefore, that issue is no longer on appeal before the Board.

The case is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the time of the February 2011 VA examination, the Veteran first reported that he was receiving Social Security Disability benefits.  No records from the Social Security Administration (SSA) have been obtained or requested. 

Because SSA records are potentially relevant to the Veteran's claim, they should be obtained for consideration in connection with the instant appeal. See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (noting that VA is required to obtain evidence from the SSA and give the evidence appropriate consideration and weight); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain copies the records pertinent to the Veteran's claim for Social Security Administration benefits. All efforts to obtain these records should be fully documented and SSA should provide a negative response if these records are not available.

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 

